DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/830,374.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application both claim multilayer piezoelectric elements having internal and lateral and dummy electrodes with pores formed therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In particular, claim 1 includes the limitation “wherein Ro is higher than Rc in the the laminated body, in which Ro is an existence rate of outer circumferential pores existing in the piezoelectric layer located in an outer circumferential part of the internal electrode layer, and Rc is an existence rate of central pores existing in a central part of the laminated body”.  However, it is unclear how the pores existing in the piezoelectric layer are also located in part of an internal electrode layer.  Further, it is unclear if central pores are considered to be part of the entire laminated body generically (so as to ignore the difference between a pore within an electrode layer and a pore within a piezoelectric layer), or if the central pores are referring to a piezoelectric layer.  It is also typical to use the R variable to indicate surface roughness.  Is the pore measurement in this application a different property than surface roughness? Clarification is required. Claim 1 also includes the limitation “an existance rate”.  It is unclear what the basis of comparison (denominator) would be to calculate a percentage.  Correction is required.  For the purposes of the present examination, it is assumed that all pores are formed within a piezoelectric material only.
Claims 2-3 include the limitation “a difference (Ro-Rc) between Ro and Rc” and refers to percentages.  It is unclear what the basis of comparison (denominator) would be to calculate a percentage.  Correction is required.
Claim 6 includes the limitation “existence rate…is 3% or more and 20% or less”. It is unclear what the basis of comparison (denominator) would be to calculate a percentage.  Correction is required.
The extent of these issues preclude proper examination on the merits of these claims.  Correction and clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0007651 (“Nakashima”) in view of U.S. Patent Pub. 2018/0269374 (“Numazawa”).
Claim 1
Nakashima discloses a multilayer piezoelectric element comprising: a laminated body including: a piezoelectric layer formed along a plane including a first axis and a second axis perpendicular to each other (Fig. 6, laminated piezoelectric device); and an internal electrode layer laminated on the piezoelectric layer (Fig. 6, internal electrodes 35); and a lateral electrode formed on a lateral surface of the laminated body perpendicular to the first axis (lateral electrodes 37, 39), wherein the internal electrode layer has a leading portion exposed to the lateral surface of the laminated body and is electrically connected with the lateral electrode via the leading portion (Fig. 6).
Nakashima does not appear to explicitly disclose wherein Ro is higher than Rc in the the laminated body, in which Ro is an existence rate of outer circumferential pores existing in the piezoelectric layer located in an outer circumferential part of the internal electrode layer, and Rc is an existence rate of central pores existing in a central part of the laminated body.  
Numazawa discloses another piezoelectric element also having a laminated body and electrodes having porosity near an electrode with more porosity than a more central portion of the piezoelectric layers (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein Ro is higher than Rc in the the laminated body, in which Ro is an existence rate of outer circumferential pores existing in the piezoelectric layer located in an outer circumferential part of the internal electrode layer, and Rc is an existence rate of central pores existing in a central part of the laminated body, as disclosed by Numazawa, into the device of Nakashima, for the purpose of suppressing electric leaking between electrodes and promoting good piezoelectric characteristics.

Claim 2
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 1, wherein a difference (Ro - Rc) between Ro and Rc is 2% or more and 15% or less in the laminated body (Numazawa, paragraph [0019], 50% to 32%).  

Claim 3
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 1, wherein a difference (Ro - Rc) between Ro and Rc is 3% or more and 8% or less in the laminated body (Numazawa, paragraph [0019], 50% to 45%).    

Claim 4
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 1, wherein a dummy electrode layer is formed with a gap to surround the outer circumferential part of the38Our Ref.:WP190121-USMarch 25, 2020 internal electrode layer excluding the leading portion on the plane of the piezoelectric layer (Nakashima, Fig. 6, dummy electrode 36).  

Claim 5
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 4, wherein gap pores are formed in the piezoelectric layer located in the gap between the internal electrode layer and the dummy electrode layer in the laminated body (Numazawa, paragraph [0003], pores formed during normal manufacturing of piezoelectric layers).  

Claim 6
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 5, wherein an existence rate of the gap pores in the piezoelectric layer located in the gap is 3% or more and 20% or less (Numazawa, paragraph [0003, 0019], pores formed during normal manufacturing of piezoelectric layers of 30% or less).   

Claim 7
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 4, wherein the gap has a width of 0.05 mm or more and 0.2 mm or less (Nakashima, paragraph [0047], 0.05 mm).  

Claim 8
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 5, wherein the gap has a width of 0.05 mm or more and 0.2 mm or less (Nakashima, paragraph [0047], 0.05 mm).    

Claim 9
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 6, wherein the gap has a width of 0.05 mm or more and 0.2 mm or less (Nakashima, paragraph [0047], 0.05 mm).   

Claim 10
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 5, wherein the gap pores have an average size of 0.04 µm or more and 0.18 µm or less (Numazawa, paragraph [0019], 50 nm).    

Claim 11
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 6, wherein the gap pores have an average size of 0.04 µm or more and 0.18 µm or less (Numazawa, paragraph [0019], 50 nm).  

Claim 12
Nakashima in view of Numazawa discloses the multilayer piezoelectric element according to claim 7, wherein the gap pores have an average size of 0.04 µm or more and 0.18 µm or less (Numazawa, paragraph [0019], 50 nm).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853